Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change of Examiner
It is hereby noted that this application was inherited from another Examiner

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, and 11-20 are rejected under 35 U.S.C. 103 as unpatentable over U.S. 2015/0064428 A1 (“Matsuo”, cited in IDS of 9 October 2020) per se or over Matsuo in view of U.S. 2017/0008377 A1 (“Fisher”).
Considering claim 1, Matsuo discloses a multilayered laminate film comprising a plurality of alternating layers, wherein the multilayered laminate film may be used in a laminated automotive windshield having a configuration of transparent substrate/ interlayer made of PVB/ the multilayered laminate film/ interlayer made of PVB/ transparent substrate, wherein the transparent substrate may be glass and have thickness of 0.5-5 mm, wherein reflection in the wavelength range of 400 to 700 nm (viz. visible spectrum) on both sides of the laminated glazing is 10% or less, and wherein thermal shrinkage in both a longitudinal and a width directions are 3.0% or less (Matsuo e.g. abs.; ¶ 0047, 0058, and 0075; and clm. 14 and 15).  Matsuo is analogous, as it is from the same field of endeavor as that of the instant application (laminated glazing).  The disclosed range of visible reflection overlaps the claimed range.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.  The disclosed ranges of thermal contraction overlap the respective claimed ranges; and as there is no evidence of criticality on the record, a prima facie case of obviousness is established.  As Matsuo discloses that the multilayered laminate film is made by alternatingly laminating two different types of layers so that there are at least 101 layers in total with preferred embodiments having 401 layers or more (Matsuo ¶ 0064-0071 and examples), wherein a total thickness of the multilayered laminate film is 20-300 µm with preferred embodiments having thickness of 100 µm (id.), the claimed number of layers and thickness are rendered obvious. 
Though the thickness disclosed in Matsuo is that of the disclosed “support”, it is contended that person having ordinary skill in the art would understand that a transparent substrate made of glass would fall within the scope of the “support” in view of the disclosure of ¶ 0073 of the reference.  As such, the sum of the disclosed thickness for the substrates overlaps the claimed range.  If this were not deemed to be the case (which is not conceded), it is noted that usage of transparent glass substrates having comparable thicknesses (e.g. curved laminated glazing having thickness of 1.4-3.85 mm for one glass substrate and thickness of 0.2-0.7 mm for another glass substrate) is well-known, as is taught in Fisher.  Fisher is analogous, as it is from the same field of endeavor as that of the instant application (laminated glazing, in particular one used as vehicular glazing).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have laminated the layers of materials used in Matsuo according to the cold bending lamination method of Fisher (including selection regarding the respective compositions and thicknesses of the glass layers used), because doing so results in a laminated vehicular glazing that is light-weight and mechanically strong (Fisher ¶ 0020).  Alternatively, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have incorporated the multilayered laminate film of Matsuo in the laminated glazing of Fisher, as Fisher teaches that layers having IR-reflection characteristics may be incorporated (Fisher ¶ 0075), and as Matsuo discloses an IR-reflecting multilayered laminate film particularly suited for curved laminated glazing.
Matsuo per se or the combination of Matsuo and Fisher renders obvious claim 1.
Considering claims 3, 5, and 12-15, these claims either recite characteristics of the sublayers constituting the IR-reflective film or the properties exhibited by said IR-reflective film.  The multilayered laminate film is noted to be substantially similar to that of the claimed IR-reflective film, as the former is also made by laminating alternate layers of crystalline PET having IV of 0.65 and melt point of 255 °C (and inherently possessing  refractive index of 1.66) with layers containing amorphous co-PET, wherein the amorphous co-PET includes residues derived from spiroglycol and from CHDC (e.g. Matsuo ¶ 0111-0113 and clm. 9).  Given that the claimed properties directly results from the selection of polyester materials, the claimed properties are deemed to be met.  Given that Matsuo expressly discloses the alternating layer to have respectively different refractive indices of at least 0.08 (id. ¶ 0061), and given that the aforementioned amorphous co-PET would have a refractive index within the claimed range of 1.50 to 1.58 as a result of its composition, claims 12-15 are deemed obvious.
Considering claims 4 and 11, Fisher teaches that the laminated glass made by the cold bending method taught therein can exhibit radius of curvature less than 750 mm along at least one axis (Fisher ¶ 0030), which renders obvious a laminated glass having radius of curvature less than 750 mm throughout.
Considering claims 6-8, as Matsuo also discloses usage of PVB for its interlayers, and as usage of PVB is commonplace in automotive laminated glazing, the properties as recited in claims 6 and 8 are rendered obvious.
Considering claim 16-18, these claims are obvious in view of ¶ 0064 of Matsuo.
Considering claim 19, Matsuo discloses the provision of a protective layer (Matsuo ¶ 0070).
Considering claim 20, Matsuo discloses that the laminated windshield disclosed therein exhibits solar transmittance of 50% or less and visible transmittance of 70% or more (id. ¶ 0063).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo per se or over Matsuo and Fisher, as applied to claim 1 above, and further in view of U.S. 5,239,406 A (“Lynam”).
Regarding claims 9 and 10, neither Matsuo nor Fisher teaches the placement of a black ceramic.  Lynam teaches a windshield assembly including a black ceramic layer 420 provided on a main surface of a glass plate 252 (Lynam col. 41 lines 2-9 and Fig. 43).  It would have been obvious to include the black ceramic layer and corresponding position of the black ceramic layer from Lynam in the glazing of Matsuo or Matsuo and Fisher to obscure certain components of the glazing (Lynam col. 41 lines 2-9).  As shown in the various figures of Lynam, the black ceramic layer and the infrared reflective film have a portion overlapping in a plan view.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejection of claim 6 (pg. 6 ¶ 4 of response filed 2 March 2022, henceforth “Response”) have been fully considered.  In view of amendments to claim 6, the 35 U.S.C. 112(b) rejection of claim 6 has been withdrawn.
Applicant’s arguments with respect to rejection of claim 2 over Sakamoto in the previous Non-Final Office Action (pg. 7 ¶ 1+ of Response) have been fully considered.  As the general thrust of Applicant’s arguments is applicable to all pending claims, all rejections relying upon at least Sakamoto have been withdrawn.  New grounds of rejection are instated

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781